DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one damper configured to apportion the exhaust flow of said one of the gas turbines between the heat recovery steam generators of the other power trains; that at least one damper operable for selecting among plural flow paths for achieving the flow of said gas turbine exhaust to the inlet of the HRSGs of the other power trains; and operating at least one damper associated with the bypass duct for selecting among alternative bypass paths must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially shut down" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  An engine being shut down is a binary event, making it unclear how an engine can be substantially shut down.
The term "substantially at a minimum" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what load levels would be fall within a substantially minimum emissions compliant load level.
The term "substantially parked" in claim 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  An engine being parked is a binary event, making it unclear how an engine can be substantially parked.
The term "substantially shutting down" in claim 10 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not An engine being shut down is a binary event, making it unclear how an engine can be substantially shut down.
The term "substantially at a predetermined minimum" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what load levels would be fall within a substantially minimum load level for emissions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steinway 6,608,395 in view of Radovich 2005/0034445.
In regards to Independent Claim 1 and Dependent Claims 8 and 9, Steinway teaches (particularly in figure 3) a combined cycle power plant (30), comprising:  2at least two gas turbines (31 and 40) operable to combust fuel (Fuel) during operation and supplying 3torque to at least one electrical generator (32 and 42) via a shaft (shown in figure 3), each of the gas turbines producing an 4exhaust flow (flow from 31 and 40 into 36 and 44 respectively) during operation, the exhaust flow being coupled in a flow path to at least one sof two or more heat recovery steam generators (36 and 44), each of the heat recovery steam generators 6being associated with a respective one of the gas turbines in a power train, the heat recovery 7steam 

    PNG
    media_image1.png
    306
    377
    media_image1.png
    Greyscale

In regards to Independent Claim 10 and Dependent Claim 11, Steinway teaches a method for operation of a combined cycle power plant (30) having at least two gas 2turbines (31 and 40) operable to combust fuel (Fuel) during operation and supplying torque to at least one 3electrical generator via a shaft (generators 32 and 42 connected to 31 and 40 respectively), each of the gas turbines producing an exhaust flow during 4operation (flow from 31 and 40 to 36 and 44 respectively), the exhaust flow being coupled in a flow path to at least one of two or more heat 5recovery steam generators (36 and 44), each of the heat recovery steam generators being associated swith a respective one of the gas turbines in a power train (31 and 36, and 40 and 44), the method comprising:  - 14 - DM2\10707861 1Ser. No. 16/582,359 - clean copy switching the power plant between modes of operation including at least one normal 8power generation state and a low load operational state at which the power plant is 9substantially parked awaiting restarting (Col. 5, ll. 38-42);  10in the normal power generation state, operating the gas turbines and their 11respective heat recovery steam generators as independent power trains each operating an 12associated electrical generator and an associated heat recovery steam generator producing 13steam and extracting energy from the steam by a steam turbine in a bottoming cycle (Col. 5, ll. 43-52, wherein the steam turbines operate using the waste heat from the exhaust gases from the gas turbines as a bottoming 
Regarding Dependent Claim 16, Steinway in view of Radovich teaches the invention as claimed and discussed above, and Steinway further teaches that the low load state of the active one of the gas turbine in the low load operational state (Col. 5, ll. 38-42) is operated substantially at a predetermined minimum load level for emission of NOx and CO (the claims do not designate whether emission is minimized, maximized, or something else at the load level, such that the load level that the active turbine of Steinway operates at acts as the predetermined minimum load level).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of Radovich as applied to claims 1 and 11 above, and further in view of Schroder 2010/0257837.
Regarding Dependent Claims 2 and 12, Steinway in view of Radovich teaches the invention as claimed and discussed above.  However, Steinway in view of Radovich does not .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of Radovich and Schroder as applied to claim 2 above, and further in view of Martz 4,031,404.
Regarding Dependent Claim 6, Steinway in view of Radovich and Schroder teaches the invention as claimed and discussed above.  However, Steinway in view of Radovich and Schroder does not teach that the gas turbines that are shut down are placed on a turning gear. Martz teaches placing a turbine on a turning gear that is not at full load (Col. 16, II. 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Steinway in view of Radovich and Schroder with the turning gear of Martz, in order to turn the turbine at low speeds prior to startup and after shutdown (Col. 16, II. 17-22).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of Radovich and Schroder, as applied to claim 2 above, and further in view of Gulen 2014/0331686.
Regarding Dependent Claim 7, Steinway in view of Radovich and Schroder teaches the invention as claimed and discussed above.  However, Steinway in view of Radovich and Schroder does not teach that the low load state of the active one of the gas turbines in the low load operational state is operated substantially at a predetermined minimum emissions compliant load level for emission of NOx and CO. Gulen teaches that gas turbines in the low .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of Radovich as applied to claim 10 above, and further in view of Martz.
Regarding Dependent Claim 17, Steinway in view of Radovich teaches the invention as claimed and discussed above.  However, Steinway in view of Radovich does not teach that the gas turbines that are shut down are placed on a turning gear. Martz teaches placing a turbine on a turning gear that is not at full load (Col. 16, II. 17-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Steinway in view of Radovich with the turning gear of Martz, in order to turn the turbine at low speeds prior to startup and after shutdown (Col. 16, II. 17-22).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Steinway in view of Radovich as applied to claim 10 above, and further in view of D’Amato 2011/0071692.
Regarding Dependent Claim 18, Steinway in view of Radovich teaches the invention as claimed and discussed above, and Steinway further teaches transitioning between the low load operational state and the normal power generation state based on an actuating step (Col. 5, ll. 38-42, where shutdown of the industrial gas turbine is part of an actuation step).  However, Steinway in view of Radovich does not teach that the control of the turbine system is performed by a controller.  D’Amato teaches using a controller (22) to control operation of a plurality of combined cycle turbine systems (gas turbines 12 and HRSG’s 14 with steam turbines 16 in figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a controller in the system of Steinway in view of Radovich, as taught .

Allowable Subject Matter
Claims 3-5 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claims 3, 5, and 15, that the at least one damper apportions exhaust flow between heat recovery steam generators of the other power trains; prior art fails to teach, in combination with the other limitations of dependent claims 4 and 14, at least one damper on each end of the bypass duct for isolating the power trains in the normal power generation state; and prior art fails to teach, in combination with the other limitations of dependent claim 13, at least one damper to substantially close the bypass duct in the normal power generation state.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741